Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021, has been entered. 
Status of Amendment
Examiner acknowledges receipt of amendment to application 15/772,293 received March 10, 2021. Claim 8 is canceled, claim 1 is amended, claims 2-7 and 9 are left as original or previously presented, and claims 10-14 are newly added.
Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 6,317,343.  The claims comprise a charging method which switches between various connection configurations of the battery modules according to the state of charge of the battery in which the voltage value of the charging voltage of each battery module is made constant, and the charging current of the battery module decreases as the state of charge of the battery module increases.
Regarding Claim 1: Though the prior art discloses a charging control device comprising a switching unit capable of switching a connection state of a battery using a controller to control the switching unit wherein the switching unit switches between various configuration of series and parallel connection configurations of the modules of the battery, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
… a plurality of battery modules whose number is N x M (where N is an integer of 2 or more, and M is an integer of 1 or more); …
the M is N1 x Ml where N1 is an integer of 2 or more, and Ml is an integer of 1 or more,
the switching unit is configured to be capable of switching the connection state between a first state in which all the battery modules are connected in series, a second state in which N first groups each including M battery modules connected in series are connected in parallel, and a third state in which N x N1 second groups each including Ml battery modules connected in series are connected in parallel.
the controller causes the switching unit to switch the connection state from the first state to the second state when the power storage amount becomes equal to or larger than a first connection switching value in a first charging method in which a current supplied to each of the plurality of battery modules decreases as the power storage amount increases, 
the controller causes the switching unit to switch the connection state from the second state to the third state in response to the power storage amount becoming equal to or larger than a second connection switching value which is larger than the first, connection switching value in a case where the battery unit is charged by the first, charging method,
the first charging method is a constant voltage charging method in which a voltage value of a charging voltage of each of the plurality of battery modules is made constant.
Regarding Claim 13: Though the prior art discloses a charging control device comprising a switching unit capable of switching a connection state of a battery using a controller to control the switching unit wherein the switching unit switches between various configuration of series and parallel connection configurations of the modules of the battery, it fails to teach or suggest the aforementioned limitations of claim 13, and further including the combination of:
… a plurality of battery modules whose number is N x M (where N is an integer of 2 or more, and M is an integer of 1 or more); …
the switching unit is configured to be capable of switching the connection state between a first state in which all the battery modules are connected in series, and a second state in which N groups each including M battery modules connected in series are connected in parallel,
the controller causes the switching unit to switch the connection state from the first state to the second state when the power storage amount becomes equal to or larger than a first connection switching value in a first charging method in which a current supplied to each of the plurality of battery modules decreases as the power storage amount increases, and
the first charging method is a constant voltage charging method in which a voltage value of a charging voltage of each of the plurality of battery modules is made constant,
the controller transmits a current command value instructing a value of a charging current supplied to the battery unit to a charging device that supplies the charging current based on the power storage amount and the connection state, and the controller causes the switching unit to switch the connection state from the first state, regardless of the power storage amount, to the second state in response to receiving a switching command for lowering an impedance of the battery unit from the charging device in a case where the connection state is the first state.
Regarding Claim 14: Though the prior art discloses a charging control device comprising a switching unit capable of switching a connection state of a battery using a controller to control the switching unit wherein the switching unit switches between various configuration of series and parallel connection configurations of the modules of the battery, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of:
… a plurality of battery modules whose number is N x M (where N is an integer of 2 or more, and M is an integer of 1 or more); …
the switching unit is configured to be capable of switching the connection state between a first state in which all the battery modules are connected in series, and a second state in which N groups each including M battery modules connected in series are connected in parallel,
the controller causes the switching unit to switch the connection state from the first state to the second state when the power storage amount becomes equal to or larger than a first connection switching value in a first charging method in which a current supplied to each of the plurality of battery modules decreases as the power storage amount increases,
the first charging method is a constant voltage charging method in which a voltage value of a charging voltage of each of the plurality of battery modules is made constant,
the controller transmits a current command value instructing a value of a charging current supplied to the battery unit to a charging device that supplies the charging current based on the power storage amount and the connection state,
the controller includes a characteristic table in which the power storage amount is associated with a module charging current value which is a value of a current to be supplied to one battery module, and
the controller transmits the module charging current value associated with the power storage amount as the current command value to the charging device in a case where the connection state is the first state, and the controller transmits a value that is N times as large as the module charging current value associated with the power storage amount as the current command value to the charging device in a case where the connection state is the second state.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY D ROBBINS/            Examiner, Art Unit 2859